                  Case 5:17-cv-00220-LHK Document 1074-1 Filed 01/03/19 Page 1 of 4



                                                EXHIBIT A

      Witness           Beg. page   Beg. line    End page   End line       Objection            Basis

1. Chong, Brian       212           11          212         15         Improper        New question and
                                                                       completeness    answer on different
                                                                       designation     topic; not adjacent or
                                                                                       close to any FTC
                                                                                       designations.


2. Chong, Brian       212           22          213         3          Improper        New question and
                                                                       completeness    answer on different
                                                                       designation     topic; not adjacent or
                                                                                       close to any FTC
                                                                                       designations.


3. Grubbs, John       93            15          93          19         Improper        New question and
                                                                       completeness    answer; not adjacent to
                                                                       designation     any FTC designations.
4. Grubbs, John       129           13          129         16         Improper        New question and
                                                                       completeness    answer on different
                                                                       designation     topic; not adjacent or
                                                                                       close to any FTC
                                                                                       designations.
                  Case 5:17-cv-00220-LHK Document 1074-1 Filed 01/03/19 Page 2 of 4



      Witness           Beg. page   Beg. line   End page   End line       Objection            Basis

5. Grubbs, John       316           21          316        24         Improper        New question and
                                                                      completeness    answer on different
                                                                      designation     topic; not adjacent or
                                                                                      close to any FTC
                                                                                      designations.


6. Grubbs, John       317           22          318        6          Improper        New question and
                                                                      completeness    answer on different
                                                                      designation     topic; not adjacent or
                                                                                      close to any FTC
                                                                                      designations.


7. Grubbs, John       322           12          322        22         Improper        New question and
                                                                      completeness    answer on different
                                                                      designation     topic.
8. Jacobs, Paul       153           25          154        24         Improper        New question and
                                                                      completeness    answer on different
                                                                      designation     topic.




9. Jacobs, Paul       184           23          185        6          Improper        New question and
                                                                      completeness    answer on different
                                                                      designation     topic.
                      Case 5:17-cv-00220-LHK Document 1074-1 Filed 01/03/19 Page 3 of 4



      Witness               Beg. page   Beg. line   End page   End line       Objection            Basis

10. Jacobs, Paul          229           18          230        1          Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
11. Reifschneider, Eric   51            10          52         11         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
12. Reifschneider, Eric   88            8           88         10         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
13. Reifschneider, Eric   88            13          88         14         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
14. Reifschneider, Eric   126           8           126        19         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
15. Reifschneider, Eric   128           14          128        18         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
16. Reifschneider, Eric   128           21          129        12         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic.
17. Yang, Monica          122           13          122        16         Improper        New question and
                                                                          completeness    answer on different
                                                                          designation     topic not addressed in
                                                                                          FTC designations.
                    Case 5:17-cv-00220-LHK Document 1074-1 Filed 01/03/19 Page 4 of 4



      Witness             Beg. page   Beg. line   End page   End line       Objection            Basis

18. Yang, Monica         122          20          122        21         Improper        New question and
                                                                        completeness    answer on different
                                                                        designation     topic not addressed in
                                                                                        FTC designations.


19. Yu, Nanfen (Nancy)   70           8           70         9          Improper        New question and
                                                                        completeness    answer on different
                                                                        designation     topic not addressed in
                                                                                        FTC designations.

20. Yu, Nanfen (Nancy)   70           12          70         15         Improper        New question and
                                                                        completeness    answer on different
                                                                        designation     topic not addressed in
                                                                                        FTC designations.
21. Yu, Nanfen (Nancy)   71           11          71         13         Improper        New question and
                                                                        completeness    answer on different
                                                                        designation     topic; not adjacent or
                                                                                        close to any FTC
                                                                                        designations.
